Luke, J.
This is a companion case to Vinson v. State, ante, 219, and the rulings on the special grounds of the motion for a new trial in that case are applicable to and controlling in this case. The only difference between the two cases is that in case No. 22121 the defendant and Olin Smith are charged with robbing Robert Akers and Herman Matthews, and in the instant case they are charged with robbing Harry Daniel. The evidence as to each robbery on the same date by defendant and Smith, using on each occasion a car bearing license-number V 1676, was sufficient to sustain the verdict of guilty.

Judgment affirmed.


Broyles, O. J., and Jenkins, P. J., concur.